Citation Nr: 1141208	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  98-19 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic acquired psychiatric disability claimed as post-traumatic stress disorder (PTSD).  

(The issues of entitlement to an increased evaluation for chronic fatigue syndrome, earlier effective dates for a grant of service connection for chronic fatigue syndrome, a total rating based on individual unemployability due to service connected disabilities, and basic eligibility for Chapter 35 benefits are the subjects of a separate decision by the Board.)  


REPRESENTATION

Veteran represented by:	John T. Stough, Jr., Attorney


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel
INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983 and from January 1991 to September 1991.  He had service in Southwest Asia.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a December 1997 rating decision that, in pertinent part, denied service connection for PTSD.  The Veteran timely appealed. 

In a November 2005 decision, the Board denied, in pertinent part, service connection for sleep apnea; and remanded the issue of service connection for PTSD for further development. 

The Veteran appealed the November 2005 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2007 Joint Motion for Partial Remand, the parties moved to vacate, in part, the Board decision and remand the denials of service connection for sleep apnea and for obstructive lung disease and costochondritis to include each as a qualifying chronic disability under 38 C.F.R. § 3.317, to the Board.  The Court granted the motion.  However, the remand for service connection for PTSD was not part of the appeal to the Court.  The remaining issues have since been decided. 

The issue of service connection for PTSD was returned to the Board in August 2010, but was remanded for additional development.  The requested development has been completed and the appeal is now returned to the Board. 


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of PTSD that has been related to his specific claimed stressors or to fear of hostile military or terrorist activity while in the Persian Gulf by a VA psychiatrist or psychologist. 

2.  The Veteran has depression secondary to his service-connected fibromyalgia.  


CONCLUSION OF LAW

Depression is proximately due to or the result of the service-connected fibromyalgia.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The Board concludes that the VCAA does not preclude the Board from adjudicating the Veteran's claim.  This is so because the Board is taking action favorable to the Veteran by granting service connection for depression.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran contends that he has developed a chronic psychiatric disability as a result of active service.  He believes this disability to be PTSD.  The Veteran attributes his claimed PTSD to two stressors.  For the first, he claims he witnessed a motor vehicle accident in which four American majors were killed, including one by decapitation.  For the second stressor, he notes that his unit was sent to clean up after combat in Kuwait, where he was exposed to many enemy corpses that were badly burned, dismembered, decomposing, or otherwise mutilated due to combat. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f). 

The Board notes that during the pendency of this appeal, a new version of 38 C.F.R. § 3.304 was enacted.  See 75 Fed. Reg. 39843 (July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that were appealed to the Board before July 13, 2010 but have not been decided by the Board as of July 13, 2010.  Because the Veteran's PTSD claim was appealed to the Board before July 13, 2010 and is being decided thereafter, the updated version of the law is potentially applicable.  

Specifically, 38 C.F.R. § 3.304(f) now states that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  See 38 C.F.R. § 3.310 (2011).  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Initially, the Board notes that the Veteran has previously established service connection for many physical disabilities, including chronic fatigue syndrome, fibromyalgia, sinusitis with headaches, reactive airway disease and sinobronchial syndrome, a skin disability, irritable bowel syndrome, and costochondritis.  

The record confirms that the Veteran had service in Southwest Asia in 1991.  It also confirms that he went into Kuwait.  

VA treatment records indicate that the Veteran first underwent a VA psychiatric examination in December 1992.  His only complaint was a lack of sexual motivation.  After the examination the impression was no psychiatric illness.  

The Veteran began to be seen for occasional psychiatric complaints at the end of 1994.  Psychological testing conducted in January 1995 and February 1995 includes a diagnosis of an adjustment disorder.  However, in March 1995 the Veteran said that he was doing great and that he was not depressed.  December 1996 records contain an assessment of depression. 

A September 1997 VA examination conducted by the same examiner who had seen the Veteran in December 1992 noted that that previous impression had been no psychiatric illness, but that he currently had symptoms more consistent with depression.  The diagnosis was a dysthymic disorder.  However, the examiner stated that the intensity of his symptomatology did not match the affect he was exhibiting during the interview, clearly indicating that depression might not be the only cause for his multitude of medical symptoms.  His symptomatology was far too great to be explained by the amount of depression he was experiencing, as the Veteran was able to hold a job, get along fairly well with his family, and attempted to get along with people.

A diagnosis of PTSD was apparently made by 2000, as this disability began to appear on the problem lists in VA treatment records.  VA psychology records from October 2001 note chronic generalized pain.  

A March 2003 letter from a private examiner states that he had treated the Veteran for four days that same month.  His symptoms included nightmares and flashbacks of Desert Storm.  However, this examiner did not provide a diagnosis.  

March 2004 private records show that he Veteran was seen for a follow up examination for symptoms that included pain all over his body, lack of energy, and depression.  He said that his symptoms began after Desert Storm.  After physical examination, the diagnoses were fibromyalgia syndrome, chronic fatigue syndrome, and depression. 

The Veteran continued to be seen at VA facilities on a regular basis between 2002 and 2010.  The diagnoses varied depending on the medical professionals who were treating the Veteran, but included depression (often with psychotic features), somatization, a pain disorder and PTSD.  The psychiatrist who treated the Veteran in 2002 included PTSD and a depressive disorder in her assessment.  A VA social worked diagnosed the Veteran with PTSD in April 2003.  The VA psychiatrist who treated the Veteran from 2003 to 2004 initially included a diagnosis of PTSD by history, but eventually changed the diagnoses to a somatization disorder and depression.  In May 2003, the Veteran underwent a psychiatric examination after which this examiner diagnosed somatization, to which the Veteran objected.  The records from this psychiatrist did not include a diagnosis of PTSD from this time forward until his treatment of the Veteran ended in 2004.  A different VA psychiatrist who began to treat the Veteran in 2004 diagnosed PTSD, and continued to do so through at least 2005.  Some of the histories cited by these professionals state that the Veteran had been experiencing his problems since his return from the Persian Gulf, and in June 2004 the Veteran was noted to have nightmares about the motor vehicle accident he witnessed.  However, none of the VA examiners specifically relate any of the diagnoses of PTSD they entered to the specific stressors noted by the Veteran or to his Persian Gulf experiences in general. 

The Veteran was afforded a VA PTSD examination in September 2010.  The examiner thoroughly reviewed the Veteran's claims folder, and discussed the previous medical records in detail.  Psychological testing was administered, some of which found that the Veteran met the criteria for PTSD.  However, other testing strongly suggested that he was severely exaggerating his symptoms, and that the PTSD testing was probably invalid.  After an examination, it was found that the Veteran did not meet the criteria for a diagnosis of PTSD.  Instead, the Axis I diagnoses were a depressive disorder not otherwise specified.  There were also diagnoses of a pain disorder and a somatization disorder.  The Axis II diagnosis was dependent traits. 

In the September 2010 examiner's discussion, he opined that the Veteran did not have a diagnosis of PTSD.  He also opined that there was no direct nexus between the Veteran's depression and active service.  However, he also stated that the causes of the Veteran's depression were multifactorial, including chronic pain and somatization, difficulty maintaining employment, and financial stress.  The examiner added that the Veteran's pain disorder was at least as likely as not secondary to his service connected fibromyalgia and other physical disabilities.  The somatization emerged over years of experiencing pain, poor work adjustment, and the need to maintain those symptoms in order to receive care.  

Based on the above, the Board finds that entitlement to service connection for PTSD is not warranted.  In regards to the Veteran's specific contention that he has PTSD as a result of his experiences in Desert Storm, the Board finds that the preponderance of the evidence is against a finding that he has a diagnosis of PTSD.  

As noted above, service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in- service stressor; and credible supporting evidence that the claimed in- service stressor occurred.  38 C.F.R. § 3.304(f).  However, in this case, the medical record is completely negative for a VA examination or treatment record that both reached a diagnosis of PTSD, and then related that diagnosis to the Veteran's experiences in the Persian Gulf.  While some, but not all, of the VA medical personnel who treated the Veteran between 2000 and 2010 diagnosed him as having PTSD, none of these personnel provided an opinion that related this diagnosis to either the specific stressors described by the Veteran, or to fear of hostile military or terrorist activity while in the Persian Gulf.  On the other hand, the only comprehensive VA PTSD examination of record is the September 2010 examination, and this examiner determined that the Veteran did not have PTSD.  Therefore, the preponderance of the evidence indicates that Veteran does not have a current diagnosis of PTSD as defined by 38 C.F.R. § 3.304(f).  

However, the Veteran was diagnosed with depression and the 2010 VA examiner suggested that it was in large part due to pain syndrome that was secondary to fibromyalgia and other physical maladies.  Resolving all doubt in the Veteran's favor, service connection for depression is granted.  

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25.  However, an exception to this is the anti-pyramiding provision of 38 C.F.R. § 4.14, which states that evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), it was held that the described conditions in that case warranted 10 percent evaluations under three separate diagnostic codes, none of which provided that a veteran may not be rated separately for the described conditions.  Therefore, the conditions were to be rated separately under 38 C.F.R. § 4.25, unless they constituted the "same disability" or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  The critical element cited was "that none of the symptomatology for any one of those three conditions [was] duplicative of or overlapping with the symptomatology of the other two conditions."  Id. at 262.

In this case, service connection has already been established for fibromyalgia and chronic fatigue syndrome, and the Veteran is in receipt of 40 and 60 percent evaluations for these disabilities, respectively.  The symptoms utilized by the rating criteria for fibromyalgia already include sleep disturbance, depression, and anxiety.  See 38 C.F.R. § 4.71a, Code 5025.  Chronic fatigue syndrome includes symptoms such as confusion, forgetfulness and inability to concentrate.  See 38 C.F.R. § 4.88b, Code 6354.  These symptoms are also found in the General Rating Formula for Mental Disorders that is used for the evaluation of a depressive disorder, a pain disorder, or a somatization disorder.  See 38 C.F.R. § 4.130, Codes 9411, 9421, 9422, 9433, and 9434 (2011).  While assigning separate evaluations for the same disability and evaluation of the same manifestation under different diagnoses are to be avoided, this is a rating determination and does not affect the grant of service connection.  See 38 C.F.R. § 4.14.  



ORDER

Service connection for depression is granted. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


